                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMIE FIELDS,                                    Case No. 18-cv-04757-HSG
                                   8                     Petitioner,                      JUDGMENT
                                   9             v.

                                  10     UNITED STATES BUREAU OF
                                         PRISONS,
                                  11
                                                         Respondent.
                                  12
Northern District of California
 United States District Court




                                  13
                                              For the reasons set forth in the Court’s Order Denying the Petition for a Writ of Habeas
                                  14
                                       Corpus, the petition for a writ of habeas corpus is DENIED. The Clerk shall enter judgment in
                                  15
                                       favor of Respondent and close the file.
                                  16
                                              IT IS SO ORDERED AND ADJUDGED.
                                  17
                                       Dated: 3/4/2020
                                  18
                                                                                      ______________________________________
                                  19                                                  HAYWOOD S. GILLIAM, JR.
                                                                                      United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
